 

REAFFIRMATION AND RATIFICATION AGREEMENT

 

This REAFFIRMATION AND RATIFICATION AGREEMENT, dated as of April 25, 2014 (this
“Agreement”), by and between YA GLOBAL INVESTMENTS, L.P., a Cayman Islands
exempt limited partnership (hereinafter, the “Investor”), and NEOMEDIA
TECHNOLOGIES, INC., a Delaware corporation (the “Company”).

 

WHEREAS, Reference is made to certain financing arrangements entered into by and
between the Company and certain of its former and/or current subsidiaries
(collectively, the “Obligors”) and the Investor, evidenced by, among other
things, the documents, instruments, and agreements listed on Exhibit X attached
hereto and incorporated herein by reference (collectively, together with all
other documents, instruments, and agreements executed in connection therewith or
related thereto, the “Financing Documents”).

 

WHEREAS, the Investor has agreed to reduce the outstanding debt owed to the
Investor by $5,000,000.00, reducing the principal amounts of the outstanding
Debentures (as hereinafter defined) as of April 1, 2014, and the Investor is
willing to do so, provided, among other things, the Company enters into this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Acknowledgement of Indebtedness

 

1. The Company hereby acknowledges and agrees that as of April 1, 2014, (i) it
is liable to the Investor as follows (all amounts in USD) pursuant to these
outstanding debentures (the “Debentures”):

 

Outstanding
Debenture  Issue
Date  Outstanding Principal
(prior to Agreement)   Allocation of
Reduced Debt   New Outstanding
Principal Amount
(April 1, 2014)  NEOM-42  7/1/13  $4,536,923    -   $4,536,923  NEOM-43  7/1/13 
$1,368,840   $(232,635)  $1,136,205  NEOM-44  7/1/13  $767,365   $(767,365)   - 
NEOM-45  7/1/13  $17,547,522    -   $17,547,522  NEOM-46  7/1/13  $6,132,262  
$(141,258)  $5,991,004  NEOM-47  7/1/13  $3,858,742   $(3,858,742)   -    
TOTAL  $34,211,654   $(5,000,000)  $29,211,654 

 

(ii) For all interest accruing from and after April 1, 2014 due under the
Debentures, and for all fees, late charges, redemption premiums, liquidated
damages, costs, expenses, and costs of collection (including attorneys’ fees and
expenses) and other amounts, heretofore or hereafter accrued or coming due or
incurred by the Investor in connection with the protection, preservation, or
enforcement of its rights and remedies under the Debentures and all documents,
instruments, and agreements executed in connection therewith or related thereto
the Financing Documents, (including, without limitation, the preparation and
negotiation of this Agreement).

 

Hereinafter all amounts due as set forth in this Section 1, and all amounts
payable under this Agreement and the Financing Documents, shall be referred to
collectively as the “Obligations.”

 

1

 

 

Waiver of Claims

 

2.              The Company along with the Obligors, for itself and on behalf of
its former and/or current subsidiaries that are party to any of the Financing
Documents hereby acknowledges and agrees that none of the Obligors have any
offsets, defenses, claims, or counterclaims against the Investor, its general
partner, and its investment manager, and each of their respective agents,
servants, attorneys, advisors, officers, directors, employees, affiliates,
partners, members, managers, predecessors, successors, and assigns (singly and
collectively, as the “Released Parties”), with respect to the Obligations, the
Financing Documents, the transactions set forth or otherwise contemplated in
this Agreement, or otherwise, and that if the Obligors now have, or ever did
have, any offsets, defenses, claims, or counterclaims against any of the
Released Parties, whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of execution of
this Agreement, all of them are hereby expressly WAIVED, and the Obligors each
hereby RELEASE each of the Released Parties from any and all liability therefor.

 

Reaffirmation and Ratification

 

2.The Company:

 

(a)               Hereby ratifies, confirms, and reaffirms all and singular the
terms and conditions of the Financing Documents and acknowledges and agrees that
the Financing Documents remain in full force and effect in accordance with their
terms;

 

(b)               Hereby ratifies, confirms, and reaffirms that (i) the
obligations secured by the Financing Documents include, without limitation, the
Obligations, and any future modifications, amendments, substitutions or renewals
thereof, (ii) all collateral, whether now existing or hereafter acquired,
granted to the Investor pursuant to the Financing Documents or otherwise shall
secure all of the Obligations until full and final payment of the Obligations,
and (iii) the occurrence of a default and/or “Event of Default" under any
Financing Document shall constitute an Event of Default under all of the
Financing Documents, it being the express intent of the Company that all of the
Obligations be fully cross-collateralized and cross-defaulted. Without limiting
the foregoing, and for the avoidance of doubt, in order to secure all debts,
liabilities, obligations, covenants and duties owing by the Company to the
Investor, whether now existing or hereafter arising, including, without
limitation, the Obligations, the Company hereby grants the Investor a security
interest in all of its assets, whether now existing or hereafter acquired,
including, without limitation, all accounts, inventory, goods, equipment,
software and computer programs, securities, investment property, equity
interests in any of the Company’s subsidiaries, financial assets, deposit
accounts, chattel paper, electronic chattel paper, instruments, documents,
letter-of-credit rights, health-care-insurance receivables, supporting
obligations, notes secured by real estate, commercial tort claims, and general
intangibles, including payment intangibles, and all products and proceeds of the
foregoing; and

 

(c)              Shall, from and after the execution of this Agreement, execute
and deliver to the Investor whatever additional documents, instruments, and
agreements that the Investor may reasonably require in order to correct any
document deficiencies, or to vest or perfect the Financing Documents and the
collateral granted therein or herein more securely in the Investor and/or to
otherwise give effect to the terms and conditions of this Agreement, and hereby
authorizes the Investor to file any financing statements (including financing
statements with a generic description of the collateral such as “all assets”),
and take any other normal and customary steps, the Investor deems necessary to
perfect or evidence the Investor’s security interests and liens in any such
collateral. This Agreement constitutes an authenticated record.

 

2

 

  

Miscellaneous

 

(a)              Nothing contained in this Agreement shall be construed or
interpreted or is intended as a waiver of any default and/or Event of Default or
of any rights, powers, privileges or remedies that the Investor has or may have
under the Financing Documents or applicable law on account of any such default
and/or Event of Default.

 

(b)              Each party has full power, right and authority to enter into
and perform its obligations under this Agreement, and this Agreement has been
duly executed and delivered by each such party, constitutes the valid and
binding obligation of each such party, and is enforceability against each such
party in accordance with its terms.

 

(c)              This Agreement shall be governed by and construed in accordance
with the laws of the state of New Jersey, without giving effect to the conflict
of laws principles thereof.

 

(d)              This Agreement may be executed in counterparts, each of which
shall be deemed an original and together shall constitute one and the same
instrument.

 

(e)              This Agreement shall be binding upon and enforceable by, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.

 

(f)              Any determination that any provision or application of this
Agreement is invalid, illegal, or unenforceable in any respect, or in any
instance, shall not affect the validity, legality, or enforceability of any such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Reaffirmation and Ratification
Agreement to be duly executed as of date first above written.

 

  COMPANY:   NEOMEDIA TECHNOLOGIES, INC.         By: /s/ Laura A. Marriott  
Name: Laura A. Marriott   Title: Chief Executive Officer       INVESTOR:   YA
GLOBAL INVESTMENTS, L.P.   By: Yorkville Advisors, LLC     its Investment
Manager         By: /s/ Mark Angelo   Name: Mark Angelo   Title: Managing Member

 

3

 